Tilson, Judge:
Counsel for the respective parties have submitted for decision the appeals listed in schedule A, attached hereto and made a part hereof, upon a stipulation to the effect that the issues herein are similar in all material respects to the issues involved in United States v. Pitcairn, C. A. D. 334, and the record therein has been admitted in evidence herein.
Accepting this stipulation as a statement of fact, and following the cited authority, I find and hold the proper dutiable export value of the merchandise covered by said appeals to be the values found by the appraiser less any amounts added by the importers on entry to meet advances made by the appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.